NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3202-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RASHON JACKSON,

     Defendant-Appellant.
_________________________

                   Submitted February 8, 2022 – Decided July 22, 2022

                   Before Judges DeAlmeida and Smith.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Passaic County, Indictment No.
                   11-05-0432.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique Moyse, Designated Counsel, on
                   the brief).

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Mark Niedziela, Assistant
                   Prosecutor, of counsel and on the brief; Ali Y. Ozbek,
                   Assistant Prosecutor, on the brief).

PER CURIAM
      Defendant, Rashon Jackson, appeals from the December 13, 2019 order

denying his petition for post-conviction relief (PCR) without an evidentiary

hearing. We affirm.

      Because we heard this matter on direct appeal, State v. Jackson, No. A-

3588-14 (App. Div. Feb. 7, 2018) (slip op. at 2-3), we incorporate its factual

narrative for brevity's sake. We recite only those facts germane to the issues

before us.

      On December 17, 2010, defendant joined Anthony Velez, Schelton

Shennett, and Gerald Davis in a scheme to rob Manuel Lugo of drugs and

money. After driving together in a car to meet Lugo, defendant and Davis

exited the car and approached him. Velez also exited the car but waited,

concealing himself from Lugo. Shennett remained in the car.        During the

ensuing confrontation, Lugo was fatally shot in the chest.

      Velez, Shennett, and Davis 1 each accused defendant of shooting Lugo.

Velez also testified that while the four men were together after the shooting,

defendant told them "don’t nobody say nothing, if anybody says something

they know what's going to happen." After a police investigation, defendant


1
   All of the co-defendants pled guilty to various offenses and agreed to
provide testimony for the State if called as witnesses.
                                                                       A-3202-19
                                      2
was apprehended in Massachusetts using an assumed name and in possession

of a stolen driver's license.

      Defendant was charged with first-degree murder, N.J.S.A. 2C:11-

3(a)(1); first-degree robbery, N.J.S.A. 2C:15-1; second-degree possession of a

firearm for an unlawful purpose, N.J.S.A. 2C:39-4(a); two counts of second-

degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b); third-degree

receiving stolen property, N.J.S.A. 2C:20-7; and first-degree felony murder,

N.J.S.A. 2C:11-31(3).

      Velez and Davis testified at trial, however Shennett did not. The State

did not call him as a witness and when defendant called him to testify,

Shennett invoked his Fifth Amendment right against self-incrimination outside

of the presence of the jury.    The trial court denied defendant's numerous

applications to compel his testimony. Defendant did not object to the standard

flight instruction the court gave to the jury, and the jury convicted defendant

on all counts except for the two second-degree weapons charges. Defendant

was sentenced to an aggregate prison term of sixty years, subject to the No

Early Release Act, N.J.S.A. 2C:43-7.2.

      On direct appeal, defendant argued that the trial court erred when it: did

not compel Shennett to testify despite his invocation of the Fifth Amendment


                                                                         A-3202-19
                                      3
privilege against self-incrimination; issued an incomplete jury charge; and

imposed an excessive sentence. We rejected those arguments and affirmed his

conviction and sentence.

       Defendant next filed a PCR application, making several arguments, some

of which tracked his direct appeal.        He argued that trial counsel was

ineffective: in failing to object to the racial composition of the jury; that he

was "misled" by defense counsel concerning the admissibility of Shennet t's

pre-trial statements to the police; that trial counsel was ineffective in not

objecting to the flight charge; and finally, that trial counsel had a conflict of

interest.

       The PCR court rejected all of the claims. Concluding that defendant

failed to make a prima facie case under Strickland, the court denied the

application without an evidentiary hearing. 2

       On appeal from denial of the PCR motion, defendant argues the

following:

             MR.   JACKSON  IS  ENTITLED   TO   AN
             EVIDENTIARY HEARING ON HIS CLAIM THAT
             HIS ATTORNEY RENDERED INEFFECTIVE
             ASSISTANCE OF COUNSEL BY FAILING TO
             ADVISE HIM ADEQUATELY DURING PLEA
             NEGOTIATIONS ABOUT THE ADMISSIBLITY OF

2
    Strickland v. Washington, 466 U.S. 668 (1986).
                                                                          A-3202-19
                                       4
            A CODEFENDANT'S STATEMENT, OBJECT TO
            AN INCOMPLETE FLIGHT CHARGE, AND
            ADVOCATE     ADEQUATELY DUE   TO   A
            CONFLICT OF INTEREST.

      We use a de novo standard of review when a PCR court does not

conduct an evidentiary hearing. State v. Blake, 444 N.J. Super. 285, 294 (App.

Div. 2016) (citing State v Harris, 181 N.J. 391, 421 (2004)). When petitioning

for PCR, a defendant must establish he is entitled to "PCR by a preponderance

of the evidence." State v. O'Donnell, 435 N.J. Super. 351, 370 (App. Div.

2014) (quoting State v. Preciose, 129 N.J. 451, 459 (1992)).

      We analyze ineffective assistance of counsel claims using the two-prong

test established by the Supreme Court in Strickland. See Preciose, 129 N.J. at

463; see also State v. Fritz, 105 N.J. 42, 58 (1987). The first prong of the

Strickland test requires a defendant to establish counsel's performance was

deficient. Preciose, 129 N.J. at 463. "The second, and far more difficult,

prong is whether there exists 'a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different.'"

Id. at 463-64 (quoting Strickland, 466 U.S. at 694).

      There exists a strong presumption that counsel rendered adequate

assistance and made all significant decisions in the exercise of reasonable

professional judgment.     Strickland, 466 U.S. at 689.        Further, because

                                                                         A-3202-19
                                      5
prejudice is not presumed, defendant must demonstrate how specific errors by

counsel undermined the reliability of the proceeding. State v. Drisco, 355 N.J.

Super 283, 289-90 (App. Div. 2002) (citing United States v. Cronic, 466 U.S.

648, 659 n.26 (1984)).

      We examine defendant's first argument, that trial counsel was ineffective

because he failed to adequately advise defendant about the potential for

admissibility of Shennett's statement during plea negotiations, causing him to

reject a twenty-six-year plea offer. We do not find the argument persuasive.

"[M]erely raising a claim for PCR does not entitle one to an evidentiary

hearing."   State v. L.G.-M., 462 N.J. Super. 357, 364 (App. Div. 2020).

Defendant wanted to put Shennett on the witness stand to attack his credibility

by comparing his police statement, where he did not identify defendant as the

shooter, with his plea allocution, where he did. Defendant essentially argues

that his self-serving certification about what his attorney said or didn't say to

him during plea negotiations creates the need for an evidentiary hearing.

      Our review of the record leads us to conclude that defendant's trial

counsel was zealous in his representation of defendant, and counsel

demonstrated this in his     repeated attempts to get Shennett's conflicting

testimony before the jury. We note that the PCR judge, who also presided


                                                                            A-3202-19
                                      6
over the trial, found counsel attempted "every which way" to get Shennett's

statement before the jury, but was unsuccessful. 3 We concluded on direct

appeal that "defendant did not establish that Shennett's valid invocation of his

Fifth Amendment privilege caused [defendant] sufficient prejudice to warrant

a reversal of his convictions." Jackson, slip op. at 6-7. We find the record

shows that counsel's actions "fell within the wide range of reasonable

professional assistance." See Strickland, 466 U.S. at 689-90. When we weigh

defendant's self-serving statements against his counsel's vigorous efforts to get

Shennett's statement or his testimony before the jury, we find defendant has

failed to show by a preponderance of the evidence that he has met the first

prong of Strickland. Preciose, 129 N.J. at 463.

      For completion, we note defendant falls far short as to the second prong

of Strickland. We found on direct appeal that defendant cannot show the result

would have been different but for the error alleged. Id. at 463-64. Prejudice is

not presumed. Fritz, 105 N.J. at 52. Velez and Davis, the other co-defendants,

testified at trial and identified defendant as the shooter. They were extensively


3
  The record shows that the motion argument on the admissibility of the
statement took place mid-trial, near the end of the State's case. After denial of
defendant's motion, the trial resumed with cross-examination of the State's last
witness. The record does not show whether defendant attempted to re-open
plea negotiations prior to the case going to the jury.
                                                                          A-3202-19
                                      7
cross-examined on their police statements.      During that cross-examination,

trial counsel pursued contradictions between their statements, their plea

allocutions, and their trial testimony at great length. We find no prejudice

here.

        Defendant next argues that trial counsel "failed to object to an

incomplete flight charge." We glean from this statement that defendant means

his trial counsel failed to seek addition of defendant's explanations for leaving

the scene to the standard instruction. The trial court gave the standard flight4

jury instruction with no amendment offered by trial counsel. However, as the

PCR judge noted, trial counsel argued defendant's explanations for leaving the

scene during summation.       Because the jury was exposed to defendant's

position during closing argument, we find counsel's actions "fell within the

wide range of reasonable professional assistance," Strickland, 466 U.S. at 689-

90, and we conclude defendant has failed to show by a preponderance of the

evidence that counsel's performance was deficient on the flight charge.

Preciose, 129 N.J. at 463.

        Finally, defendant argues that counsel was ineffective because he had a

conflict of interest. Defendant was informed before trial that his counsel and


4
    Model Jury Charges (Criminal), "Flight" (rev. May 10, 2010).
                                                                          A-3202-19
                                       8
the prosecutor were cousins. He consented to continuing the representation

nonetheless. His certification alleges no actions by counsel which form a

factual basis for this allegation, but rather a "feeling." 5 We find this claim has

no merit on this record.

      In sum, defendant has failed to draw the required nexus between

"specific errors of counsel" he has alleged and any harm to the reliability of his

trial. Drisco, 355 N.J. Super. at 290 (citing Cronic, 466 U.S. at 659 n.26). No

evidentiary hearing is merited.

      To the extent that we have not addressed any remaining arguments by

defendant, it is because they lack sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(2).

      Affirmed.




5
   Defendant certified in his PCR application that as the trial progressed, he
"felt that [his] lawyer was not acting in his best interests . . . ."
                                                                            A-3202-19
                                       9